internal_revenue_service department of the treasury index no washington dc number info release date dear mr person to contact victoria j driscoll id no telephone number refer reply to cc ita - cor-125744-01 date date in your recent letter you asked for assistance with regard to your federal_income_tax for the tax_year you say that you owe additional tax for that tax_year because you had to cash your ira and savings bonds to pay the medical_expenses of your mother who resided in the republic of the philippines a representative of the internal_revenue_service told you that you may not claim your mother as a dependent and accordingly that you may not claim a deduction for any of the medical_expenses of your mother that you paid sec_213 of the internal_revenue_code allows a taxpayer to deduct the uncompensated medical_expenses of a dependent paid_by the taxpayer during the tax_year to the extent that these expenses exceed percent of the taxpayer’s adjusted_gross_income sec_213 refers to sec_152 for the definition of dependent sec_152 defines the term dependent in general the term dependent includes a parent if the taxpayer provided over half of the parent’s support for the calendar_year sec_152 provides however that the term dependent does not include any individual who is not a citizen national or resident_of_the_united_states or a resident of a country contiguous to the united_states therefore a taxpayer may not claim as a dependent a parent who is a resident of the republic of the philippines and who is not a citizen_of_the_united_states nor may the taxpayer claim a medical_deduction_for a parent who is a resident of the republic of the philippines and who is not a citizen_of_the_united_states as sec_152 is statutory the internal_revenue_service does not have discretion to expand its limits you may be able however to pay your tax in installments for your convenience enclosed is form_9465 installment_agreement request the instructions to this form set forth the requirements for an installment_agreement and will help you determine if an installment_agreement would be beneficial to you cor-125744-01 i hope that this general information is helpful to you if you have any questions concerning the substance of this letter please call victoria driscoll at if you have any questions concerning form_9465 please call sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch enclosure
